The Court:
Treating the complaint as a declaration in trover, there " is no averment of conversion or of facts showing conversion by the defendant. Defendant is not alleged to have directed or advised the levy or sale by the Sheriff, nor. is it even alleged that defendant purchased the property at the execution sale. The averment that the Sheriff sold the stock to one Haraszthy, “ but as plaintiff charges and avers, for the uses and benefit of the defendant,” of itself, and at most, indicates a purpose on Haraszthy’s part to hold it for the benefit of defendant; a purpose which he seems to have abandoned, since plaintiff avers, in the same connection, that “said purchaser at Sheriff’s sale claims said stock by virtue of said sale, and retains possession of the same.”
If the complaint can be construed to be a suit for damages, a refusal to transfer the stock on the books of the corporation, no damages are alleged as the consequence of such refusal, and, it may be added, it does not appear that the certificates issued to A. S. Edwards were indorsed by him and delivered to plaintiff, or that they were presented to defendant as evidence of plaintiff’s right to have corresponding entries made in defendant’s books, or that any demand was made for new certificates.
The demurrer to the complaint was properly sustained.
Judgment affirmed.